—Order, Supreme Court, New York County (Charles Tejada, J.), entered on or about November 30, 1998, which denied defendant’s motion made pursuant to CPL 440.10 to vacate the judgment of the same court (Alvin Schlesinger, J.), rendered June 15, 1994, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him to a term of 6 to 18 years, unanimously affirmed.
Defendant’s motion was properly denied (see, CPL 440.30 [4]). Defendant’s moving papers did not establish that he was denied his right to effective assistance of counsel at any stage of the proceedings (see, People v Benevento, 91 NY2d 708, 713-714; People v Wiggins, 89 NY2d 872). Concur — Rosenberger, J. P., Williams, Tom and Mazzarelli, JJ.